Citation Nr: 1623967	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-11 730	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hernia, to include as due to medication for service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, to include service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that in January 2014, the RO denied the Veteran's claims of service connection for a liver condition and heart condition.  The Veteran filed a notice of disagreement with the decision in April 2014.  In response to the notice of disagreement, the AOJ notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose in an April 2014 letter.  Thus, although issuance of a statement of the case is required in response to a notice of disagreement, here the evidence reflects that the AOJ is in the process of developing the claim in order to do so, and a remand for this action is therefore not required.  Cf. 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, a lay statement was received in April 2015, after notification of certification of the appeal to the Board.  The author of the statement indicated that he was with the Veteran when he was taking interferon for his hepatitis C, and that the Veteran coughed so hard that it caused his hernia.  As this statement simply reiterates statements that the Veteran has made, statements that were addressed in the medical opinions discussed below, the statement is cumulative and therefore not pertinent to the appeal.  A remand for initial agency of original jurisdiction (AOJ) consideration is therefore not required.  See 38 C.F.R. § 20.1304(c) (2015) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, unless this procedural right is waived).


FINDING OF FACT

The Veteran's bilateral hernia is not caused or aggravated by medication taken for his service-connected hepatitis C and is not otherwise related to service or a service-connected disease or injury.

CONCLUSION OF LAW

Bilateral hernia was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, hernia is not listed as a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Under § 3.303(b), service connection is warranted for a chronic disease shown as such in service or if chronicity is not adequately shown, through a demonstration of continuity of symptomatology.  However, as hernia is not listed as a chronic disease, the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) are not for application.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In addition, although the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange, hernia is not listed as a disease presumed service connected in veterans exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1),(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's primary contention in his statements has been that his hernia was caused by the medications taken for his service-connected hepatitis C.  
An April 2013 VA examiner addressed whether the Veteran's hernia was due to the Veteran's service, as well as the medications he took for his hepatitis C, in particular interferon and ribavirin.  The VA examiner first found that the hernia was less likely than not related to active duty service.  His rationale was that there were no symptoms or diagnosis of a hernia or any other abdominal abnormalities during service, including in the entrance and separation examinations.  The examiner noted that the first evidence of a hernia was in November 2004.  The examiner also found that the Veteran's hepatitis C and related medication did not cause or aggravate the Veteran's hernia.  The examiner specifically noted a November 2004 GI clinic note that indicated the Veteran was complaining of right lower abdominal hernia that was aggravated with coughing.  The examiner noted that the Veteran developed a right inguinal hernia associated with severe coughing in November 2004 during an episode of bronchitis, but that the Veteran had completed his interferon and anti-viral therapy in November 2004 for treatment of hepatitis C and subsequent testing demonstrated that the Veteran had a complete virologic response, with no evidence of the hepatitis C virus six months later.  

The examiner also noted that the Veteran developed a left inguinal hernia associated with coughing during hospitalization for an exacerbation of chronic obstructive pulmonary disease (COPD) with pneumonia in December 2012.  As such, the examiner opined that the Veteran's inguinal hernias were most likely related to COPD, bronchitis, and episodic severe coughing.  The examiner further explained that there was no credible medical evidence in the literature that interferon and antiviral therapy increased the risk for development of abdominal-inguinal hernias.  

Similarly, in a January 2015 VA examination report, the VA nurse practitioner (NP) opined that there was no nexus between the Veteran's inguinal hernias and hepatitis C and related medications.  The NP explained that the Veteran's hernia was preceded by a case of pneumonia and noted that he had a long history of smoking and COPD, which the NP concluded were more likely than not the cause of the Veteran's respiratory problems.  The examiner further explained that there was no evidence that hepatitis C medication lead to respiratory problems.  

The above reflects that the VA physician and NP determined that the Veteran's hernia was not caused or aggravated by medications for his service-connected hepatitis C, and the Veteran's hernias were more likely than not caused by respiratory disorders that immediately preceded the development of the hernias.  The April 2013 VA examiner specifically found there was no aggravation as well as no causation, and pointed out that the Veteran stopped Interferon treatment in November 2004, but developed a left hernia following exacerbation of his COPD and pneumonia in December 2012.  The January 2015 VA examiner concluded that there was no nexus between the Veteran's hernias and antiviral medications for hepatitis C.  As such, the Board finds the April 2013 VA examiner's and January 2015 NP's rationale and conclusions provided enough detail to inform the Board's determination that the Veteran's bilateral hernia was not caused or aggravated by the medications for his service-connected hepatitis C.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  The April 2013 VA examiner and January 2015 NP specifically addressed the Veteran's contentions and concluded that there was a lack of a relationship between hernia and hepatitis C and related medication, to include on an aggravation basis.  The April 2013 VA examiner also concluded that the Veteran's hernia was not related to service.   As both opinions contained a detailed explanation based on an accurate characterization of the evidence of record, they are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is no contrary medical opinion in the evidence of record on this question.  The April 2004 GI clinic note indicated that the Veteran complained of a hernia aggravated with coughing.  To the extent that this reflected a medical opinion of aggravation, the lack of rationale renders it less probative than the opinions with rationales discussed above.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Veteran is competent to testify as to his observations, but he did not contend that he had hernia symptoms during or since service.  Rather, he contended that the bilateral hernia was related to the medication taken for his service-connected hepatitis C.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's contention as to a possible relationship between anti-viral medications for hepatitis C and hernias relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  His statements are, therefore, not competent on this issue.

The Board notes that the Veteran submitted internet materials, which described common side effects of interferon and ribavirin, which indicated that interferon may cause an infection, with symptoms including coughing up yellow or pink mucus.  As noted above, the Veteran had complaints of cough during his treatment for hepatitis C.  However, in concluding that the Veteran's bilateral hernia was not caused by medication for hepatitis C, but rather due to his respiratory conditions, the January 2015 NP noted the Veteran's complaints of coughing and concluded that the Veteran's bronchitis was more likely than not due to the Veteran's long history of smoking and COPD and that there was no evidence that the Veteran's medication lead to any respiratory problems.  The Board finds the specific, reasoned opinion of the trained health care professional to be of greater probative weight than the general medical literature.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

In addition, an August 2005 letter from a VA nurse practitioner from a VA Hepatitis C Resource Center, stated that the Veteran was treated with Pegasys interferon and ribavirin therapy treatment from June 2004 to November 2004 and he was found to have experienced the following side effects while on antiviral therapy: fatigue, shortness of breath, poor appetite, nausea, diarrhea, weight loss, skin rash, muscle and joint aches, fever, chills and increased depressive symptoms.  It further indicated that he reported some ongoing fatigue, reduced clarity in his thought process, and generalized deconditioning since stopping the antiviral therapy.  However, the NP did not mention bronchitis, pneumonia, or hernia as symptoms caused by the interferon and ribavirin therapy.  Also significant, the Veteran's private and VA treatment records reflect that the Veteran had a long history of smoking, pneumonia, and complaints of coughing, including an April 1986 private treatment record that documented a diagnosis of pneumonia and a history of smoking two packs of cigarettes a day for the past twenty years.  In an April 1994 private treatment record, the Veteran reported that he had pneumonia at least five times and that he smoked at least a pack of cigarettes a day for the past thirty years.  VA treatment records from May 2004 also reflect the Veteran's complaints of a cough and flu-like symptoms prior to starting the hepatitis C medications.  A January 2005 VA treatment note indicated that the Veteran reported that he had experienced a chronic cough with yellow phlegm for many years.  In addition, six years after completing medication for hepatitis C, the Veteran continued to experience cough, bronchitis, and an exacerbation of his COPD, as shown in VA treatment records from August 2010 to January 2013.  This evidence supports the conclusion of the medical professionals that the medication for hepatitis C did not result in a cough that caused the Veteran's hernia.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hernia under all theories advanced by the Veteran and reasonably raised by the evidence of record.  The benefit of the doubt doctrine is, therefore, not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hernia, to include as due to medication for service-connected hepatitis C, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


